Exhibit 10.4


PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
This PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT (this “Stock Agreement”),
dated as of May 10, 2018 (the “Grant Date”), is between ZEBRA TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Company”), and Anders Gustafsson (the
“Participant”), relating to restricted stock granted under the Zebra
Technologies Corporation 2015 Long-Term Incentive Plan, as amended (the “Plan”).
Capitalized terms used in this Stock Agreement without definitions shall have
the meanings ascribed to such terms in the Plan.
1.
Grant of Restricted Stock.

(a)Grant. Subject to the provisions of this Stock Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date _______ shares (the “Target Shares”) of the Company’s Class A Common
Stock, $.01 par value per share (the “Restricted Stock”). This Stock Agreement
shall be null and void unless the Participant accepts this Stock Agreement by
either (i) electronically accepting this Stock Agreement through the Company’s
electronic delivery and acceptance process operated by e*Trade or (ii) executing
this Stock Agreement in the space provided below and returning it to the
Company, in each case not later than June 29, 2018.
(b)Nontransferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.
2.
Vesting of Restricted Stock.

i.Period of Restriction and Performance Goals.
i.The Restricted Stock shall be forfeitable and non-transferable during the
Period of Restriction. The “Period of Restriction” with respect to the
Restricted Stock shall begin on the Grant Date and end at 5:00 p.m., Central
Time, on May 10, 2021 in accordance with Exhibit A. This Stock Agreement shall
be settled in whole shares of the Company’s Common Stock (rounded down to the
nearest whole share).
ii.Except as otherwise provided for under this Stock Agreement, the Participant
must remain employed by the Company or any Subsidiary continuously through the
Period of Restriction.
a.Additional Vesting Rules. Notwithstanding Section 2(a) or the Employment
Agreement between the Company and the Participant effective as of September 4,
2007, as amended (the “Employment Agreement”), and unless otherwise determined
by the Board of Directors of the Company or the Compensation Committee of the
Board of Directors, the Restricted Stock shall be subject to the following
additional vesting rules in the following circumstances:
a.Death or Disability. In the event the Participant’s employment with the
Company is terminated due to Participant’s death or Disability prior to December
31,


1



--------------------------------------------------------------------------------

Exhibit 10.4


2020, a number of Shares equal to the greater of (x) the product of (1) the
number of Target Shares multiplied by (2) the vesting percentage used by the
Company (determined in accordance with Exhibit A) when determining compensation
expense under Generally Accepted Accounting Principles as of the most recent
quarter end prior to the effective date of the Participant’s termination of
employment and (y) the number of Shares banked pursuant to Exhibit A as of the
effective date of the Participant’s termination of employment, shall become
fully vested as of 5:00 p.m., Central Time, on the effective date of the
Participant’s termination of employment. In the event the Participant’s
employment with the Company is terminated due to death or Disability on or after
December 31, 2020 and on or prior to 5:00 p.m., Central Time, on May 10, 2021, a
number of Shares equal to the greater of (x) the number of Shares determined in
accordance with Exhibit A and (y) the number of Shares banked as of December 31,
2020 pursuant to Exhibit A, shall become fully vested as of 5:00 p.m., Central
Time, on the effective date of the Participant’s termination of employment.
“Disability” shall occur if the Participant is deemed disabled under the terms
of the Employment Agreement.
b.Retirement, Good Reason or Termination by the Company other than for Cause. In
the event the Participant’s employment with the Company is terminated prior to
December 31, 2020 due to Participant’s Retirement, or by reason of the
Participant’s resignation for Good Reason, or by the Company other than for
Cause, a number of Shares equal to the product of (x) a fraction, the numerator
of which is the number of days from but excluding the Grant Date and to and
including the effective date of the Participant’s termination of employment, and
the denominator of which is 1,096, multiplied by the greater of (y)(1) the
number of Target Shares multiplied by (2) the vesting percentage used by the
Company (determined in accordance with Exhibit A) when determining compensation
expense under Generally Accepted Accounting Principles as of the most recent
quarter end prior to the effective date of the Participant’s termination of
employment and (z) the number of Shares banked pursuant to Exhibit A as of
effective date of the Participant’s termination of employment, shall become
fully vested as of 5:00 p.m., Central Time, on the effective date of the
Participant’s termination of employment. In the event the Participant’s
employment with the Company is terminated on or after December 31, 2020 and on
or prior to 5:00 p.m., Central Time, on May 10, 2021 due to Participant’s
Retirement, or by reason of the Participant’s resignation for Good Reason, or by
the Company other than for Cause, a number of Shares equal to the product of (x)
a fraction, the numerator of which is the number of days from but excluding the
Grant Date and to and including the effective date of the Participant’s
termination of employment, and the denominator of which is 1,096, multiplied by
the greater of (y)(1) the number of Shares determined in accordance with Exhibit
A and (2) the number of Shares banked as of December 31, 2020 pursuant to
Exhibit A, shall become fully vested as of 5:00 p.m., Central Time, on the
effective date of the Participant’s termination of employment. For purposes of
this Stock Agreement, “Good Reason” and “Cause” have the meanings assigned to
them in the Employment Agreement; and “Retirement” means the Participant’s
voluntary termination of employment with the Company on or after age sixty-five
(65) or prior to


2



--------------------------------------------------------------------------------

Exhibit 10.4


age sixty-five (65) with the approval of the Board of Directors of the Company
or Compensation Committee of the Board of Directors.
c.Termination for Cause. In the event the Participant’s employment with the
Company is terminated for Cause, any unvested Restricted Stock shall be
forfeited to the Company as of the date of the event giving rise to the
termination for Cause.
d.Other Termination of Employment. In the event the Participant’s employment
with the Company is terminated for any reason other than as provided in Section
2(b)(i), (ii) or (iii), any unvested Shares of Restricted Stock as of the
effective date of the Participant’s termination of employment shall immediately
be forfeited to the Company.
3.
Rights While Holding Restricted Stock.

(a)    Custody and Availability of Shares. The Company shall hold the Target
Shares in uncertificated, book-entry form registered in the Participant’s name
until any Target Shares shall have vested, in whole or in part, pursuant to
Section 2. Subject to Section 4, if and to the extent shares of Restricted
Stock, including Target Shares, become vested, the Company shall remove or cause
the removal of the restrictions on transfer of such shares arising from this
Stock Agreement. Such unrestricted shares shall be made available to the
Participant in uncertificated, book-entry form registered in the Participant’s
name.
(b)    Rights as a Stockholder. During the period that Target Shares remain
unvested, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Target Shares including, but not limited to, the
right to receive dividends paid on the Target Shares and the full right to vote
such shares.
(c)    Section 83(b) Election. The Participant is not permitted to make a
Section 83(b) election with respect to the Restricted Stock.
(d)    Compliance with Federal and State Law. The Company may postpone issuing
and delivering any Restricted Stock for so long as the Company reasonably
determines to be necessary to satisfy the following:
(i)    its completing or amending any securities registration or qualification
of the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal, state or other law, rule or regulation; and
(ii)    the Participant complying with any federal, state or other tax
withholding obligations.
4.    Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the issuance or vesting of the
Restricted Stock, the Participant shall be required to pay such amount to the
Company, as provided in Section 9.10 of the Plan. The Participant acknowledges
and agrees that the Participant is responsible for the tax consequences
associated with the grant of the Restricted Stock and its vesting.


3



--------------------------------------------------------------------------------

Exhibit 10.4


5.    Change in Control. Subject to Section 9.8 of the Plan:
(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control prior to December 31, 2020 pursuant to Section 2.5(c) or (d) of the Plan
in connection with which (i) holders of Shares receive consideration consisting
solely of shares of common stock that are registered under Section 12 of the
Exchange Act (and disregarding the payment of cash in lieu of fractional shares)
and (ii) this Stock Agreement is assumed or provision is made for the
continuation of this Stock Agreement, then subject to Section 4.3 of the Plan, a
number of Shares equal to the greater of (x) the product of (1) the number of
Target Shares multiplied by (2) the vesting percentage used by the Company
(determined in accordance with Exhibit A) when determining compensation expense
under Generally Accepted Accounting Principles as of the most recent quarter end
prior to the effective date of the Change in Control and (y) the number of
Shares banked pursuant to Exhibit A as of the effective date of the Change in
Control, shall become fully vested as of 5:00 p.m., Central Time, on the
effective date of the Change in Control and there shall be substituted for each
Share of Restricted Stock then subject to this Stock Agreement, the number and
class of shares into which each outstanding Share shall be converted pursuant to
such Change in Control. Notwithstanding any provision in this Agreement, in the
event of a Change in Control on or after December 31, 2020 and on or prior to
5:00 p.m., Central Time, on May 10, 2021 pursuant to Section 2.5(c) or (d) of
the Plan in connection with which (i) holders of Shares receive consideration
consisting solely of shares of common stock that are registered under Section 12
of the Exchange Act (and disregarding the payment of cash in lieu of fractional
shares) and (ii) this Stock Agreement is assumed or provision is made for the
continuation of this Stock Agreement, then subject to Section 4.3 of the Plan, a
number of Shares equal to the greater of (x) the number of Shares determined in
accordance with Exhibit A and (y) the number of Shares banked as of December 31,
2020 pursuant to Exhibit A, shall become fully vested as of 5:00 p.m., Central
Time, on the effective date of the Change in Control and there shall be
substituted for each Share of Restricted Stock then subject to this Stock
Agreement, the number and class of shares into which each outstanding Share
shall be converted pursuant to such Change in Control
(b) Notwithstanding any provision in this Agreement, in the event of a Change in
Control prior to December 31, 2020 pursuant to Section 2.5(a) or (b) of the
Plan, or in the event of a Change in Control prior to December 31, 2020 pursuant
to Section 2.5(c) or (d) of the Plan as to which Section 5(a) above does not
apply, this Stock Agreement shall be surrendered to the Company by the
Participant, and this Stock Agreement shall immediately be canceled by the
Company, and the Participant shall receive, within ten (10) days following the
effective date of the Change in Control, a cash payment from the Company in an
amount equal to the greater of (x) the product of (1) the number of Target
Shares multiplied by (2) the vesting percentage used by the Company (determined
in accordance with Exhibit A) when determining compensation expense under
Generally Accepted Accounting Principles as of the most recent quarter end prior
to the effective date of the Change in Control and (y) the number of Shares
banked pursuant to Exhibit A as of the effective date of the Change in Control,
multiplied by the greater of (i) the highest per Share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (ii) the Fair


4



--------------------------------------------------------------------------------

Exhibit 10.4


Market Value of a Share on the effective date of the Change in Control.
Notwithstanding any provision in this Agreement, in the event of a Change in
Control on or after December 31, 2020 and on or prior to 5:00 p.m., Central
Time, on May 10, 2021 pursuant to Section 2.5(a) or (b) of the Plan, or in the
event of a Change in Control on or after December 31, 2020 and on or prior to
5:00 p.m., Central Time, on May 10, 2021 pursuant to Section 2.5(c) or (d) of
the Plan as to which Section 5(a) above does not apply, this Stock Agreement
shall be surrendered to the Company by the Participant, and this Stock Agreement
shall immediately be canceled by the Company, and the Participant shall receive,
within ten (10) days following the effective date of the Change in Control, a
cash payment from the Company in an amount equal to the greater of (x) the
number of Shares determined in accordance with Exhibit A and (y) the number of
Shares banked as of December 31, 2020 pursuant to Exhibit A, multiplied by (z)
the greater of (i) the highest per Share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (ii) the
Fair Market Value of a Share on the effective date of the Change in Control.
6.    Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees
to, understands and acknowledges the following:
(a)    Confidential Information. The Participant will be furnished, use or
otherwise have access to certain Confidential Information of the Company and/or
a Subsidiary. For purposes of this Stock Agreement, “Confidential Information”
means any and all financial, technical, commercial or other information
concerning the business and affairs of the Company and/or a Subsidiary that is
confidential and proprietary to the Company and/or a Subsidiary, including
without limitation,
(i)    information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;
(ii)    inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company and/or a Subsidiary;
(iii)    the Company’s or Subsidiary’s proprietary programs, processes or
software, consisting of, but not limited to, computer programs in source or
object code and all related documentation and training materials, including all
upgrades, updates, improvements, derivatives and modifications thereof and
including programs and documentation in incomplete stages of design or research
and development;
(iv)    the subject matter of the Company’s or Subsidiary’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions, training materials, and other
industrial property, including such information in incomplete stages of design
or research and development; and
(v)    other confidential and proprietary information or documents relating to
the Company’s or Subsidiary’s products, business and marketing plans and
techniques, sales


5



--------------------------------------------------------------------------------

Exhibit 10.4


and distribution networks and any other information or documents that the
Company and/or a Subsidiary reasonably regards as being confidential.
The Company and its Subsidiaries devote significant financial, human and other
resources to the development of their products, customer base and the general
goodwill associated with their business, and the Company and its Subsidiaries
diligently maintain the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.
All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company or a
Subsidiary, except as the Participant is required to do so in connection with
performing the duties of his or her employment. The Participant further agrees
that, immediately upon the termination of his or her employment for any reason,
or during the Participant’s employment if so requested by the Company, the
Participant will return all Company Materials and other physical property, and
any reproduction thereof, excepting only the Participant’s copy of this
Agreement. For purposes of this Stock Agreement, “Company Materials” means
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company and/or any Subsidiary, whether such
documents have been prepared by the Participant or by others.
(b)    Non-Solicitation and Non-Compete. Notwithstanding any provision of this
Stock Agreement, (1) during the Participant’s employment with the Company or any
Subsidiary or (2) during the one-year period commencing on the effective date of
the Participant’s termination of employment or (3) prior to the date that is one
year after the date of vesting of all or any portion of the Restricted Stock,
the Participant shall not, directly or indirectly:
(i)    employ, recruit or solicit for employment any person who is (or was
within the six (6) months prior to the Participant’s employment termination
date) an employee of the Company and/or any Subsidiary; or
(ii)    accept employment or engage in a competing business that may require
contact, solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use, of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or
(iii)    solicit or encourage any customer, channel partner or vendor (or
potential customer, channel partner or vendor of the Company or any Subsidiary
with whom the Participant had contact while employed by the Company or any
Subsidiary) to terminate or otherwise alter his, her or its relationship with
the Company or any Subsidiary. The Participant


6



--------------------------------------------------------------------------------

Exhibit 10.4


understands that any person or entity that the Participant contacted during the
twelve (12) months prior to the date of the Participant’s termination of
employment for the purpose of soliciting sales from such person or entity shall
be regarded as a “potential customer” or “potential channel partner” of the
Company to whom the Company or a Subsidiary has a protectable proprietary
interest.
(c)    Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Stock Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries.
(d)    Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restriction on the Restricted Stock, to acknowledge in writing that the
Participant has not engaged, and is not in the process of engaging, in any of
the activities described in this Section 6.
7.
Right of Setoff; Recoupment.

(a)    Right of Setoff. The Company or any Subsidiary may, to the extent
permitted by applicable law and which would not trigger tax under Code Section
409A, deduct from and set off against any amounts the Company or Subsidiary may
owe to the Participant from time to time, including amounts payable in
connection with the Stock Agreement, owed as wages, fringe benefits, or other
compensation owed to the Participant, such amounts as may be owed by the
Participant to the Company or a Subsidiary, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff.  By accepting any Restricted Stock granted
hereunder, the Participant agrees to any deduction or setoff under this Section
7(a).
(b)    Termination of the Stock Agreement; Recoupment. The Stock Agreement shall
terminate automatically and be subject to clawback on the date the Participant
violates the non-solicit, non-compete or confidentiality provisions in Sections
6(a) or 6(b) or commits an act of theft, embezzlement of funds or fraud
involving money or property of the Company or any Subsidiary. Any outstanding
Restricted Stock, whether vested or unvested, shall terminate automatically as
of the date of such violation of Sections 6(a) or 6(b) or commission of an act
of theft, embezzlement or fraud and the Participant shall forfeit such
Restricted Stock. With respect to any Restricted Stock that vested within the
one-year period prior to the date of such violation of Sections 6(a) or 6(b) or
commission of an act of theft, embezzlement or fraud, the Participant shall pay
the Company, within forty-five (45) days of receipt by the Participant of a
written demand therefor, or pursuant to such other time frame as the Company, in
its sole discretion, agrees to in writing with the Participant, an amount in
cash determined by multiplying the number of such shares of Restricted Stock by
the Fair Market Value of a Share on the date of such vesting.
(c)    Injunctive Action. The Participant acknowledges that if he or she
violates the terms of Sections 6 or 7, the injury that would be suffered by the
Company and/or a Subsidiary as a result of a breach of the provisions of this
Stock Agreement (including any provision of Section 6(a) or (b) or 7(b)) would
be irreparable and that an award of monetary damages to the Company and/or a
Subsidiary for such a breach would be an inadequate remedy. Consequently, the
Company and/or a Subsidiary will have the right, in addition to any other rights
it may have, to obtain injunctive


7



--------------------------------------------------------------------------------

Exhibit 10.4


relief to restrain any breach or threatened breach or otherwise to specifically
enforce any provision of this Stock Agreement, and the Company and/or a
Subsidiary will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s or Subsidiary’s rights under this Section
7 or any other remedies of the Company or a Subsidiary, if the Participant
breaches any of the provisions of Section 6(a), 6(b) or 7(b), the Company will
have the right to cancel this Stock Agreement.
(d)    Attorneys’ Fees. In addition to the rights available to the Company and
its Subsidiaries under Sections 7(b) and (c), if the Participant violates the
terms of Sections 6 or 7 at any time, the Company shall be entitled to
reimbursement from the Participant of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company or any Subsidiary in
enforcing the Company’s or a Subsidiary’s rights under this Section 7. In
addition to any injunctive relief sought under Section 7(c) and whether or not
the Company or any Subsidiary elects to make any set-off in whole or in part, if
the Company or any Subsidiary does not recover by means of set-off the full
amount the Participant owes to the Company or any Subsidiary, calculated as set
forth in this Section 7(d), the Participant agrees to immediately pay the unpaid
balance to the Company or any Subsidiary.
8.
Miscellaneous Provisions.

(a)    No Service or Employment Rights. No provision of this Stock Agreement or
of the Restricted Stock granted hereunder shall give the Participant any right
to continue in the service or employ of the Company or any Subsidiary, create
any inference as to the length of employment or service of the Participant,
affect the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.
(b)    Plan Document Governs. The Restricted Stock is granted pursuant to the
Plan, and the Restricted Stock and this Stock Agreement are in all respects
governed by the Plan and subject to all of the terms and provisions thereof,
whether such terms and provisions are incorporated in this Stock Agreement by
reference or are expressly cited. Any inconsistency between the Stock Agreement
and the Plan shall be resolved in favor of the Plan. The Participant hereby
acknowledges receipt of a copy of the Plan.
(c)    Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Stock Agreement, all of which shall be binding upon the Participant.
(d)    No Vested Right in Future Awards. The Participant acknowledges and agrees
(by accepting or executing this Stock Agreement) that the granting of Restricted
Stock under this Stock Agreement is made on a fully discretionary basis by the
Company and that this Stock Agreement does not lead to a vested right to further
restricted stock or other awards in the future.


8



--------------------------------------------------------------------------------

Exhibit 10.4


(e)    Use of Personal Data. By accepting or executing this Stock Agreement, the
Participant acknowledges and agrees to the collection, use, processing and
transfer of certain personal data, including his or her name, salary,
nationality, job title, position and details of all past Awards and current
Awards outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company, or its Subsidiaries, may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary amendments to such Data. The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
(f)    Severability. If a provision of this Stock Agreement is or becomes
illegal, invalid or unenforceable in any jurisdiction then that provision is to
be construed either by modifying it to the minimum extent necessary to make it
enforceable (if permitted by law) or disregarding it (if not), and that shall
not affect the validity or enforceability in that jurisdiction of any other
provision of this Stock Agreement; or the validity or enforceability in other
jurisdictions of that or any other provision of this Stock Agreement.
(g)    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
(h)    Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Corporate Secretary of the
Company, at its then corporate headquarters, and the Participant at the
Participant’s address (including any electronic mail address) as shown on the
Company’s records, or to such other address as the Participant, by notice to the
Company, may designate in writing from time to time. The Participant hereby
consents to electronic delivery of any notices that may be made hereunder.
(i)    Counterparts. This Stock Agreement may be signed in counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.
(j)    Successors and Assigns. This Stock Agreement shall inure to the benefit
of and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.


9



--------------------------------------------------------------------------------

Exhibit 10.4


(k)    Governing Law. This Stock Agreement and the Restricted Stock granted
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without giving effect to provisions thereof
regarding conflict of laws.
(l)    Entire Agreement. This Stock Agreement, together with the Plan,
constitutes the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction.
(m)    Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by an executive officer of the Company or the Director of Compensation
and Benefits.
(n)    Headings and Construction. The headings contained in this Stock Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Stock Agreement. This Stock Agreement is intended to be a
stock right excluded from the requirements of Code Section 409A. The terms of
this Stock Agreement shall be administered and construed in a manner consistent
with the intent that it be a stock right excluded from the requirements of Code
Section 409A.
IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
electronically accepted this Stock Agreement through the Company’s electronic
delivery and acceptance process operated by e*Trade or hereunto set his hand,
all as of the day and year first above written.
ZEBRA TECHNOLOGIES CORPORATION
By:






_____________________________________
Name: Michael Terzich
Title: Senior Vice President, Chief Administrative Officer





10



--------------------------------------------------------------------------------

Exhibit 10.4




Exhibit A


1.
Net Sales CAGR and Adjusted EBITDA Margin Performance Goals.

Performance Goal and Percentage of Target Shares subject to Performance Goal
Below Threshold
Threshold
Target
Maximum
Compounded Annual Growth Rate of Net Sales (60%)
<2.50%
2.50%
4.00%
5.50%
Vested Percentage of Restricted Stock
0%
50.00%
100.00%
180%
2020 Adjusted EBITDA Margin of Zebra (40%)
<18.0%
18.0%
19.0%
Equal to or greater than 20.0%
Vested Percentage of Restricted Stock
0%
50.00%
100.00%
180%



“Net Sales” means, with respect to any period, the consolidated net sales of
Zebra Technologies Corporation for that period (before adjustments for purchase
accounting). Compounded Annual Growth Rate of Total Net Sales (“CAGR”) equals
(A) the quotient obtained by dividing 2020 Net Sales of Zebra by $3.725 billion,
(B) raised to the one-third power, minus (C) one. CAGR shall be rounded to the
nearest one-hundredth of one percent. For a CAGR between threshold and target,
the Vested Percentage of Restricted Stock shall be interpolated on a straight
line basis and rounded to the nearest one-hundredth of one percent. For a CAGR
between target and maximum, the Vested Percentage of Restricted Stock shall be
interpolated on a straight line basis and rounded to the nearest one-hundredth
of one percent.


Annual Net Sales Performance: The Participant is eligible for banking of a
specific number of shares on an annual basis based upon an implied Net Sales
annual growth rate. Unless the Committee or the Board otherwise determines in
its sole discretion, the implied annual growth target will be the same as the
three-year CAGR target of 4.0%. If, as of December 31 of each calendar year
commencing December 31, 2018, the implied annual target is achieved, 20% of the
number of Target Shares (rounded to the nearest whole Share) shall be banked. If
the implied annual target for such year is not achieved, then no Shares shall be
banked for such year. No interpolation or pro-ration is applied to the number of
Shares if the implied annual target is not achieved and, if the implied annual
target is exceeded, no additional Target Shares in respect of such year shall be
banked.


“Adjusted EBITDA Margin” of Zebra means, with respect to any period, the ratio
of the Adjusted EBITDA of Zebra Technologies Corporation for that period over
the Net Sales of Zebra Technologies Corporation for that period. “Adjusted
EBITDA” means earnings before interest income and expense, taxes, depreciation,
amortization and Other Income/Expense of Zebra Technologies Corporation,
adjusted to remove equity-based compensation expense, adjustments for purchase
accounting, and Non-Recurring Charges. “Non-Recurring Charges”, as approved by
the Compensation Committee, specifically include such items as (i) one-time
charges, non-operating charges or expenses incurred that are not under the
control of operations management; (ii) restructuring expenses; (iii) exit
expenses; (iv) acquisition,


11



--------------------------------------------------------------------------------

Exhibit 10.4


integration and divestiture expenses; (v) gains or losses on the sale of assets;
(vi) acquired in-process technology; (vii) impairment charges; and (viii)
changes in Generally Accepted Accounting Principles. The above list is not
exhaustive. For an Adjusted EBITDA Margin between threshold and target, the
Vested Percentage of Restricted Stock shall be interpolated on a straight line
basis and rounded to the nearest one-hundredth of one percent. For an Adjusted
EBITDA Margin between target and maximum, the Vested Percentage of Restricted
Stock shall be interpolated on a straight line basis and rounded to the nearest
one-hundredth of one percent.


Annual Adjusted EBITDA Margin Performance: The Participant is eligible for
banking of a specific number of shares on an annual basis based upon achieving
or exceeding an Adjusted EBITDA Margin target for such year. Unless the
Committee or the Board otherwise determines in its sole discretion, the Adjusted
EBITDA Margin targets for each of 2018, 2019 and 2020 is 19.0%. If the Adjusted
EBITDA Margin target for any of 2018, 2019 and 2020 is achieved, 13.3% of the
number of Target Shares (rounded to the nearest whole Share) shall be banked. If
the Adjusted EBITDA Margin target for such year is not achieved, then no Shares
shall be banked for such year. No interpolation or pro-ration is applied to the
number of Shares if the Adjusted EBITDA Margin target is not achieved and, if
the Adjusted EBITDA Margin target is exceeded, no additional Target Shares in
respect of such year shall be banked.


The sum of the banked shares, if any, in respect of each calendar year with
respect to the annual Net Sales performance and the annual Adjusted EBITDA
Margin performance shall be the “Minimum Vested Shares”.


As of December 31, 2020, the greater of either (1) the Minimum Vested Shares or
(2) the number of Shares determined pursuant to the first paragraph in this
Exhibit A shall be the number of Shares of Restricted Stock, if any, that vest
and shall be rounded to the nearest whole Share (the “Vested Shares”). For
purposes of subsection (2) in the immediately preceding sentence, the Vested
Percentage of Restricted Stock in respect of the Net Sales and Adjusted EBITDA
Margin performance goals shall be multiplied by the number of Target Shares and
the percentage of the Target Shares subject to such performance goal to
determine the number of Shares pursuant to the first paragraph in this Exhibit
A.


Unless the Committee or the Board otherwise determines in its sole discretion,
for purposes of calculating Net Sales and Adjusted EBITDA, (A) net sales and
EBITDA derived from acquisitions shall be included and (B) divestitures of
subsidiaries or businesses of Zebra shall be given effect as of the effective
date of the divestiture.
Changes in accounting principles shall be consistently applied.






12

